Citation Nr: 0628381	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  01-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter, 31, Title 38, United States 
Code.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for gastroesophageal reflux disease with 
esophagitis will be the subject of a separate appellate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The appellant had active duty from September 1979 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

The May 2005 Supplemental Statement of the Case issued in 
connection with this claim indicated that the veteran's 
service-connected disabilities were evaluated at a combined 
20 percent evaluation, and consisted of 10 percent for 
schizophrenia and 10 percent for gastroesophageal reflux 
disease with esophagitis.  However, a September 2005 rating 
decision subsequently increased the evaluation for the 
veteran's schizophrenia from 10 percent to 30 percent.  This 
would tend to demonstrate that one of the veteran's service-
connected disabilities had increased in severity, a factual 
matter relevant to the veteran's claim for additional 
vocational rehabilitation benefits and a fact not considered 
by the RO in denying the benefit sought on appeal.  
The RO has not considered the September 2005 rating decision 
in addressing the veteran's claim for additional vocational 
rehabilitation benefits.    

In addition, one of the reasons the Board returned the case 
to the RO in June 2004 was to provide the veteran notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005).  While the RO 
provided notice to the veteran in April 2005, the notice is 
insufficient to satisfy the VA's "duty to notify" the 
veteran of what the evidence must show to establish 
entitlement to additional vocational rehabilitation benefits.  
The United States Court of Appeals for Veterans Claims has 
strictly construed the VA's obligation to provide appropriate 
notice to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

While the notification to the veteran in connection with his 
claim for an increased evaluation for gastroesophageal reflux 
disease with esophagitis dated in July 2004 included an 
attachment titled "What The Evidence Must Show," the April 
2005 letter from the RO to the veteran in connection with his 
claim for additional vocational rehabilitation benefits 
contains no such attachment and does not serve to inform the 
veteran of what the evidence must show to establish 
entitlement to additional vocational rehabilitation benefits.  
In order to ensure due process this matter must be addressed 
prior to final appellate review.

Accordingly, this case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for additional vocational rehabilitation 
benefits.  This notice should inform the 
veteran of what the evidence must show to 
establish entitlement to the benefit 
sought.



2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence, including the 
current evaluations for the veteran's 
service connected disabilities.  If the 
benefit sought is not granted the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



